Citation Nr: 1043559	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-06 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The Veteran appeared at a Central Office hearing in Washington, 
DC, in August 2010 before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on her part.  


REMAND

A review of the Veteran's service treatment records reveals that 
she was seen with complaints of left knee problems on numerous 
occasions in service, and underwent left arthroscopic/lateral 
release knee surgery in July 1999.  On her March 2006 service 
separation report of medical history, the Veteran was noted to 
have joint pains in her knees.  At the time of her March 2006 
service separation examination, she was noted to have bilateral 
knee discomfort but good range of motion and no laxity.  The left 
knee was noted to be normal at that time.  

In accordance with her request for service connection for a left 
knee disorder, the Veteran was afforded a VA examination in 
January 2007.  At the time of the examination, the examiner 
indicated that the claims folder was not available for review.  
The examiner noted the Veteran's report that her left knee did 
not really limit her, and that she had occasional episodic sharp 
pain once a month, lasting a few minutes and denied flare-ups and 
functional limitation.  On physical examination, the examiner 
noted no deformity, tenderness, or effusion.  The examiner noted 
mild crepitus and measured range of motion from 0 to 140 degrees 
without pain or change on repetitive motion.  There was mild 
fatigue and discomfort, but no incoordination or weakness.  
Ligament tests for instability were negative.  X ray of the left 
knee was interpreted as normal.  The examiner rendered a 
diagnosis of subjective complaints of left knee pain with normal 
examination and normal x-ray.  

At the time of her August 2010 hearing, the Veteran reported 
having been seen for knee complaints on numerous occasions in 
service and having been given diagnoses of patella syndrome and 
tendonitis. She also noted having undergone left knee surgery in 
service.  She testified to having knee pain on a bi-weekly basis 
and taking Motrin for the pain.  She stated that the knee pain 
had existed since her period of service.  

The Board notes that while the January 2007 VA examiner indicated 
that the Veteran had a normal left knee with subjective 
complaints of pain, the examiner did not have the claims folder 
for review prior to rendering any final diagnosis.  

Based upon the numerous inservice diagnoses concerning the left 
knee and the testimony of the Veteran as to having left knee pain 
on a continual basis since her separation from service, the 
Veteran should be afforded an additional VA examination to 
determine the nature and etiology of any current left knee 
disorder and its relationship, if any, to her period of service.  

The Board further notes that at the time of her August 2010 
hearing, the Veteran identified a Dr. Sumetria, a private 
physician at Chambersburg Hospital, as someone who had treated 
her for her knee problems following service.  An attempt should 
be made to obtain treatment records of the Veteran from Dr. 
Sumetria.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the 
names and addresses of all facilities where 
she has received treatment for her left 
knee disorder, to include Dr. Sumetria, 
since July 2006.  After obtaining proper 
authorization where necessary, obtain 
copies of all treatment records of the 
Veteran from the facilities identified by 
the Veteran and associate them with the 
claims folder.  

2.  The Veteran should be scheduled for 
another VA examination to determine the 
etiology of any current left knee disorder.  
All indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder, 
along with a copy of this remand, should be 
made available to the examiner for review 
and such review should be noted on the 
report.

Following examination, the examiner should 
offer an opinion on the following question:  
Is it at least as likely as not (50 percent 
probability or greater) that any current 
left knee disorder, if found, is related to 
the Veteran's period of active service?  If 
no knee disorder is present, the examiner 
should so state.  The examiner should 
provide detailed rationale for this 
opinion, to include a discussion of the 
inservice findings relating to the left 
knee.

3.  The Veteran should be advised in 
writing that it is her responsibility to 
report for the VA examination, to cooperate 
with the development of her claim, and that 
the consequences for failure to report for 
a VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for any ordered 
examination, documentation must be obtained 
that shows that notice scheduling the 
examination was sent to her last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issue on appeal.  
If the benefit sought is not granted, the 
Veteran should be furnished with a 
supplemental statement of the case 
containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

